I respectfully dissent from the majority opinion.
Although I appreciate the majority's public policy argument, unlike the majority, I do not see why the "words or substance" set forth at paragraph three of the settlement agreement tend to be misleading. Even if the settlement agreement is void and unenforceable,2 public policy does not give appellee the privilege to publish false and/or defamatory information. When the evidence is considered in the light most favorable to appellant as required by Civ.R. 56, I find appellant has offered sufficient evidence to withstand summary judgment. Accordingly, I would reverse the decision of the trial court and remand this case for further proceedings.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Fairfield County, Ohio is affirmed.
2 Although I agree with the majority a contract which is against public policy is unenforceable, I question whether a settlement agreement entered in a lawsuit is likewise unenforceable.